 Case 2:17-cv-00604-RFB-BNW Document 378 Filed 05/04/21 Page 1 of 4




     WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   7785 W. Sahara Ave, Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     dbrenner@ wri ghtlegal .net
 5
     Attorney for Rockiop Partners, LLC; and Wilmington Savings Fund Society, FSB, as Trustee of
 6   Stanwich Mortgage Loan Trust A

 7                             UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
     CAPLTAL ONE, NATIONAL
10   ASSOClA TION, et al.,                           Case No. 2: l 7-cv-00604-RFB-NJK
11
            Plaintiffs,                              Case No. 2:17-cv-00916-RFB-NJK
12
     vs.                                            SUBSTITUTION OF ATTORNEY
13
14   SFR INVESTMENTS POOL l, LLC, et al.,

15          Defendants.

16
17   UNITED STATES OF AMERICA,

18          Plaintiff,
19   vs.
20
     LEON BENZER, et al.,
21
            Defendants.
22

23
     CAPITAL ONE, NATIONAL
24   ASSOCIATION , et al.,
25
            Counter-Claimants/Cross-Claimants,
26
     vs.
27

28   UNITED STATES OF AMERICA, ct al.,


                                             Page 1of4
  Case 2:17-cv-00604-RFB-BNW Document 378 Filed 05/04/21 Page 2 of 4




             Counter-Defendants/Cross-Defendants.
 2

 3 l+---------------------------------_...J
 4
             Wilmington Savings Fund Society, FSB, as Trustee of Stanwich Mortgage Loan Trust A
 5
      by and through their attorney in fact, Carrington Mortgage Services, LLC, hereby substitutes an
 6
      appoints the law firm of Wright, Finlay & Zak, LLP as their attorney in the above-entitled matte
 7
      in place and stead of the law firm of Ballard Spahr LLP.
 8

 9
      DATED this   ~~ay of ){r;. y            ,2021.
10
11

12
13                                                By: __..L,4'£.;.L.~...;.:.-.~~----===~-==---.-~~---1
                                                  Its: ---~=~=i::::::.:....!.~~~~=-L.l.~~..L_-Li.:
14

15
16

17
18
19
20
2'1

22
23
24

25

26
27

28

                                                 Page 2of4
     Case 2:17-cv-00604-RFB-BNW Document 378 Filed 05/04/21 Page 3 of 4




 1           Ballard Spahr LLP hereby substitutes in its place and stead Wright, Finlay & Zak, LLP,
 2    as attorney for Wilmington Savings Fund Society, FSB, as Trustee of Stanwich Mortgage Loan
 3    Trust A in the above-entitled matter.
 4    DATED this 29th day of April, 2021.
 5                                                  BALLARD SPAHR LLP
 6
 7                                              By: /s/ Abran E. Vigil                             .
                                                     Abran E. Vigil, Esq.
 8                                                   Nevada Bar No. 7548
 9                                                   1980 Festival Plaza Drive, Suite 900
                                                     Las Vegas, Nevada 89135
10                                                   Prior Attorney for Wilmington Savings Fund
                                                     Society, FSB, as Trustee of Stanwich Mortgage
11                                                   Loan Trust A
12
             Wright, Finlay & Zak, LLP, hereby accepts substitution as attorney for Wilmington
13
      Savings Fund Society, FSB, as Trustee of Stanwich Mortgage Loan Trust A in the above-entitled
14
      matter in place and stead of Ballard Spahr LLP.
15
      DATED this 4th day of May, 2021.
16
                                                    WRIGHT, FINLAY & ZAK, LLP
17
18                                              By: /s/ Darren T. Brenner                        .
19                                                   Darren T. Brenner, Esq.
                                                     Nevada Bar No. 8386
20                                                   Jory C. Garabedian, Esq.
                                                     Nevada Bar No. 10352
21
                                                     7785 W. Sahara Ave, Suite 200
22                                                   Las Vegas, NV 89117
                                                     Attorney for Wilmington Savings Fund Society,
23                                                   FSB, as Trustee of Stanwich Mortgage Loan Trust
                                                     A
24                                            ORDER
25                           IT IS SO ORDERED
26                           DATED: 5:37 pm, May 07, 2021
27
28
                             BRENDA WEKSLER
                             UNITED STATES MAGISTRATE JUDGE
                                          Page 3 of 4
